Citation Nr: 0608958	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  03-00 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a left lower leg disability 
(previously denied as a left heel disability).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1943 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision by the Newark, 
New Jersey Regional Office (RO) of the Department of Veterans 
Affairs (VA), declining to reopen the veteran's claim of 
service connection for a left lower leg disability.

The instant appeal has been advanced on the Board's docket by 
reason of the veteran's advanced age.  See 38 U.S.C.A. § 
7107(a)(2)(C) (West 2002); 38 C.F.R. § 20.900(c) (2005).

The veteran was scheduled for a Board hearing to occur in 
February 2006; however, he failed to report to the hearing, 
and did not request that the hearing be rescheduled. 


FINDINGS OF FACT

1.  In a decision dated in January 1984, the Board denied the 
veteran's claim of service connection for a left heel 
disability.  The veteran was properly notified and did not 
file an appeal, and that decision became final.

2.  Evidence received since the January 1984 Board decision 
is new, and bears directly and substantially on the matter at 
hand; and is so significant that it must be considered with 
all evidence of record in order to fairly adjudicate the 
appeal.

3.  A left lower leg scar is the result of cellulitis of the 
left lower leg treated in service.  



CONCLUSIONS OF LAW

1. Subsequent to the final January 1984 Board decision, new 
and material evidence has been presented to reopen the claim 
of service connection for a left lower leg disability 
(previously denied as a left heel disability).  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a).

2.  A left lower leg scar is the result of cellulitis of the 
left lower leg that was incurred in wartime service.  
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The Board notes that a substantially complete claim was 
received in April 2001, after the enactment of the VCAA.  An 
RO letter dated in October 2003, after the original 
adjudication of the claim, provided the veteran the notice 
required under the VCAA and the implementing regulations.  
This letter notified the veteran of his responsibility to 
submit new and material evidence that showed that his 
condition was related to service.  This letter also informed 
the veteran of what constituted new and material evidence.  
By this letter, the veteran was notified of what evidence, if 
any, was necessary to substantiate his claim and it indicated 
which portion of that evidence the veteran was responsible 
for sending to VA and which portion of that evidence VA would 
attempt to obtain on behalf of the veteran.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of this letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to requests to 
reopen a claim based on new and material evidence.  Because 
the Board's action below is a full grant of the benefit 
requested, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  


New and Material Evidence

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened .  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

Generally, a claim, which has been denied in an unappealed RO 
decision or an unappealed Board decision, may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108 (West 2002), which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156 (a);  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

After review of the evidence of record, the Board finds that 
new and material evidence has been received to reopen the 
veteran's claim of service connection for a left lower leg 
disability.  

Prior to the January 1984 Board decision, the veteran's 
service medical records, VA outpatient treatment records, and 
a private medical record were of record.

The service medical records show that in December 1945, the 
veteran developed a blister on his left heel.  The blister 
broke and became infected.  The infection was treated and 
dressed for a week, and the diagnosis was cellulitis of the 
left leg.  He was found fit for duty and was discharged to 
duty in January 1946.  His separation physical examination 
made no mention of the cellulitis, and musculoskeletal 
examination was normal.

The VA outpatient treatment records from July 1982 to 
September 1982 and the private medical record from J.Z., 
M.D., dated from October 1978 to November 1982 do not show 
treatment for the veteran's left leg.

In January 1984, the Board denied the veteran's claim for 
service connection for a left heel disability because the 
veteran was not found to have a residual current disability 
from the in-service injury to the left leg.

Evidence received since the January 1984 Board decision is 
new and material because it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (a);  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  As such, the VA outpatient medical records dated 
from January 2001 to October 2001 do not show treatment for 
the veteran's left leg; however, a September 2001 VA 
examination report shows a 1 cm., vertical non-tender scar in 
the anteromedial malleolus.  The diagnosis was healed soft 
tissue infection of the left lower leg with no significant 
residual.  The evidence received since the January 1984 Board 
decision does show that the veteran has a current residual of 
his in-service injury, in the form of a scar.  Hence, new and 
material evidence has been received to reopen his claim of 
service connection for a left lower leg disability.

The Board must now consider the claim on the merits.  In this 
regard, there is evidence of treatment of a left lower 
leg/heel blister in service requiring treatment after it 
broke open and developed into cellulitis.  A September 2001 
VA medical examination report also noted a healed scar in the 
same anatomical location, and diagnosed it as a healed soft 
tissue infection of the left lower leg with no significant 
residual.  In the Board's opinion, the scar is the residual 
of the left lower leg disorder treated in service.  
Therefore, service connection is merited.


ORDER

As new and material evidence has been received, the claim of 
service connection for a left lower leg disability 
(previously denied as a left heel disability) is reopened;  
service connection for a left lower leg scar, the result of 
cellulitis of the left lower leg treated in service, is 
granted.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


